Citation Nr: 0125960	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $10,152.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April to November 
1944.  The veteran died in June 1990.  The appellant is the 
veteran's widow.

This appeal arises from a June 2000 decision of the No. 
Little Rock, Arkansas Regional Office's Committee on Waivers 
and Compromises (RO).


FINDING OF FACT

The appellant misrepresented her unearned income to VA, 
resulting in an overpayment of pension benefits, which 
constitutes a misrepresentation of a material fact; her 
actions represent bad faith in her dealings with the 
government.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved death pension benefits in the amount of $10,152 is 
precluded by law.  38 U.S.C.A. §§ 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The provisions of 
these regulations apply to any claim for benefits received by 
the VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Board has considered this new legislation with regard to 
the appellant's claim.  It is noted that the RO has requested 
that the appellant submit evidence regarding unearned income 
during the period of the overpayment at issue.  As discussed 
below, she has submitted evidence pertaining to unearned 
income for the year 1999.  In her substantive appeal, she 
indicated that she requested statements from her bank for the 
years 1996 to 1999 and was informed that there was a $30 fee 
for each statement.  She indicated that she was unable to 
afford to pay the fee to obtain those records.  There is no 
indication in the record, including in submissions of the 
appellant, that there is any further outstanding evidence 
that can be obtained prior to appellate review.  It appears 
that all necessary evidence for a fair adjudication is 
already of record.

A review of the file reflects that the appellant was awarded 
improved death pension benefits in September 1990, effective 
in July 1990.  The award letter notified the appellant that 
her rate of VA pension is directly related to her income and 
that an adjustment to her payment must be made whenever her 
income changed.  She was advised that she must immediately 
notify the VA of any income from any source other than noted 
in the award letter.  It was indicated that failure to inform 
the VA of income changes might result in the creation of an 
overpayment of benefits.  Attached to the award letter was VA 
Form 21-8767, which contained additional information 
concerning her rights to receive death pension benefits, 
including notice of her obligation to promptly notify VA of 
any income or net worth changes. 

The record shows that between September 1990 and December 
1995, the appellant was advised, via amended pension award 
letters, of her obligation to report any change in her 
income.  

In a September 1995 letter, the RO notified the appellant 
that her request for a waiver of recovery of a debt in the 
amount of $6,386.19 was denied.  It was indicated that the 
debt was created as a result of the receipt of unreported 
interest income for each year from 1991 to 1994.  It was 
determined that she was overpaid improved pension benefits 
for the period beginning in February 1991, creating the 
overpayment.  It was found that the overpayment at issue was 
created as a result of bad faith on the part of the 
appellant.  The appellant did not appeal that decision.

The appellant submitted an Improved Pension Eligibility 
Verification Report (EVR) in May 1996 which indicated that 
that she had $2,600 in both cash and interest bearing bank 
accounts.  She reported that she received interest of $165.73 
in 1995 and $165 in 1996.  She did not report any additional 
income.  

On a Financial Status Report submitted in April 2001, the 
appellant acknowledge that she received a certificate of 
deposit of $10,000 after the death of her daughter.  She 
reported that she did not receive the interest from that 
certificate of deport and that she used the money to pay her 
debts, her daughter's debts and for a burial plan for 
herself.  

In June 2000, the appellant submitted a 1999 combined tax 
statement prepared by Mercantile Bank, showing that she had 
two interest bearing certificates of deposit listed in both 
her name and another person's name.  It was indicated that 
she an interest income in 1999.

In her July 2001 substantive appeal, the appellant stated 
that after her daughter died in 1995, her daughter's husband 
put a $5,000 certificate of deposit in the appellant's name.  
She indicated that she was told that her daughter had 
received the interest in 1995, but that the interest was 
credited to her in 1996 and that she did not know it at that 
time.

The June 2000 Decision on Waiver of Indebtedness indicated 
that the appellant's improved pension benefits were reduced 
effective in February 1992 on the basis of unreported 
unearned income in 1997 as reported by the IRS to the VA.  
The RO noted that the initial overpayment of $3,869 was 
created based on the adjustment of the appellant's award 
effective on February 1, 1996.  It was indicated that the an 
additional overpayment of $6,283 was created due to the 
failure of the appellant to submit requested information 
regarding networth.  The RO indicated that the appellant's 
improved death pension benefits were terminated effective 
February 2, 1996.  It was concluded that the appellant's 
actions constituted bad faith and as a result, an overpayment 
in the amount of $10,152 was created.

Improved death pension is a benefit payable by the VA to 
surviving spouses of veterans of a period of war because of 
disability.  Basic entitlement exists if, among other things, 
the spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3(b)(4) (2001).  Payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  Medical 
expenses in excess of 5 percent of the maximum annual pension 
rate may be excluded from an individual's income for the same 
12-month period to the extent they were unreimbursed. 38 
C.F.R. § 3.272(g)(1)(iii).

Initially, the Board must determine whether the debt was 
properly created.  A review of the record shows that the 
appellant was paid improved pension benefits for the period 
of February 1996 to February 2000 on the basis that her 
income consisted solely of monthly Social Security benefits 
and reported unearned interest income.  The RO was notified 
through an income verification match that the appellant was 
in receipt of unreported unearned income.  By letters dated 
in September and November 1999, the appellant was requested 
to indicate the correct amount of all assets, including 
interest income from 1996 to the present.  The appellant 
submitted a Mercantile Bank statement showing that she earned 
$546.16 interest in 1999.  On the basis of the appellant's 
failure to fully respond to the RO requests for asset 
information, by letter in February 2000, she was notified 
that her pension benefits had been terminated effective from 
February 2000.  The record clearly shows that the appellant 
was paid VA benefits on the basis of underreported unearned 
income and that the overpayment was properly created.

The Committee found that waiver of recovery of the 
overpayment in this case was necessarily denied under 38 
U.S.C.A. § 5302(c), which provides that a finding of fraud, 
misrepresentation, or bad faith will preclude a grant of 
waiver of recovery of an overpayment.  Similarly, 38 C.F.R. § 
1.965(b) (2000), precludes waiver upon a finding of (1) fraud 
or misrepresentation of a material fact, (2) bad faith, or 
(3) lack of good faith.  Misrepresentation must be more than 
non-willful or mere inadvertence. 38 C.F.R. § 1.962(b).  
Fraud and misrepresentation both contain common 
characteristics and are considered as a single element.  The 
burden of proof to establish fraud or misrepresentation lies 
solely with the VA.

In ascertaining whether there was fraud or misrepresentation 
in this case, it is helpful to turn to the VA manual for 
guidance to the RO's committee on waivers.  It is stated:

Fraud and misrepresentation.  Although these are listed as 
separate elements in Section 5302(c), they both contain 
common characteristics and should be considered as a single 
element.  In order to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the willful failure 
to disclose a material fact, with the intent of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must show that the 
willful intent to either misrepresent or fail to disclose was 
done with the veteran's knowledge that such misrepresentation 
or failure would result in the erroneous or improper award or 
erroneous retention of VA benefits.  VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

The Board finds that the evidence supports the conclusion 
that the appellant intended to defraud the VA through her 
willful failure to disclose material facts and acted in bad 
faith with regard to receipt of unearned income for the 
period of overpayment from February 1996 to February 2000.  

The Board notes that the numerous pension award letters the 
appellant received, and the instructions on the EVR's, which 
the appellant completed and signed, contained ample 
indication of the necessity to report promptly and correctly 
any income she received from any source.  The appellant was 
repeatedly notified of the reporting requirement with regard 
to her pension benefits and the record shows that during the 
time that she was receiving pension benefits she reported 
some of her unearned income.  She did not voluntarily report 
the receipt of the certificate of deposit and the full amount 
of her unearned income which created the overpayment.  The 
unreported unearned income was detected by the VA due to an 
independent verification match.  The Board finds that the 
appellant failed to properly inform VA of the full amount of 
her unearned income.  The Board finds that failure represents 
a misrepresentation of a material fact as the appellant 
submitted signed statements in which she consistently 
underreported her unearned income.  The appellant knew or 
should have known that correct reporting of income was the 
determining factor in calculating her VA pension.

A prior overpayment was established for the same violation of 
the reporting requirement and she was clearly notified at 
that time the failure to report unearned interest income 
could result in the overpayment of benefits.  Thus, she 
should have known that her failure to fully report her income 
would result in an overpayment.  

The appellant has acknowledged that she received income in 
the form of a certificate of deposit in 1995 following the 
death of her daughter.  She had made inconsistent statements 
regarding the amount of principal received, stating it to be 
either $5,000 or $10,000.  She has stated that she has spent 
that money but never has acknowledged that she failed to 
report that income when it was received.  She has submitted 
evidence showing that as of 1999 she still had two 
certificates of deposit, contradicting her assertions that 
those funds had been spent.  Additionally, she did report the 
certificates of deposit on her February 1999 EVR or on the 
financial status reports submitted in connection with her 
claim.  The record shows that she has been notified by the RO 
repeatedly of her obligation to report promptly any income 
changes, and she failed to do so.  The Board finds that the 
appellant's assertions that she did not intend to 
misrepresent her unearned income are not credible.

In view of her failure to report unearned income to the RO 
despite constant reminders by the RO, it is apparent that the 
appellant intended to misrepresent her unearned income in 
order to retain pension benefits to which she was not 
entitled.  Therefore, the Board finds that the appellant's 
actions in failing to fully report her unearned income to VA, 
undertaken with the intent to retain eligibility for VA 
improved pension benefits and with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and resulted in a loss to the government.

Under the circumstances, the Board finds that the evidence of 
record supports a finding of fraud or misrepresentation and 
bad faith on the part of the appellant in the creation of the 
overpayment in the amount of $10,152.  As such, a grant of 
waiver of recovery of the overpayment is precluded.  38 
U.S.C.A. § 5302(c).


ORDER

Waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $10,152 is precluded by a 
finding of fraud and to this extent the appeal is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

